                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE DIVISION


 JESSE PIERCE, et al.,                             )
                                                   )
                Plaintiffs,                        )
                                                   )
 v.                                                )   Civil Action No.: 3:13-cv-00641-DCP
                                                   )
 WYNDHAM VACATION RESORTS, INC.                    )
 and WYNDHAM VACATION                              )
 OWNERSHIP, INC.,                                  )
                                                   )
                Defendants.                        )


      DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
      JUDGMENT ON THE CLAIMS OF PLAINTIFFS JEREMY SAINE, RACHAEL
                       TAYLOR, AND SEAN JETER


        Defendants Wyndham Vacation Resorts, Inc. and Wyndham Vacation Ownership, Inc.

 (“Defendants” or “Wyndham”) respectfully submit this memorandum in support of their Motion

 for Summary Judgment on the claims of Jeremy Saine, Rachael Taylor, and Sean Jeter.

                                       I.   INTRODUCTION

        Opt-in Plaintiffs Jeremy Saine, Rachael Taylor, and Sean Jeter each filed for bankruptcy

 and knowingly submitted false information to the Bankruptcy Court of the Eastern District of

 Tennessee by failing to notify it of their FLSA claims. Consequently, their FLSA claims are barred

 by judicial estoppel, an equitable doctrine invoked in the Court’s discretion to protect the integrity

 of the judicial system. This equitable doctrine can and should be applied in this procedural posture.

 To hold otherwise would give Plaintiffs free rein to defraud the Bankruptcy Court and their

 bankruptcy creditors while their FLSA claims are on appeal or in an otherwise advanced posture.

 Judicial estoppel is not subject to waiver, and Defendants never waived any arguments regarding



Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 1 of 21 PageID #: 18551
 it. Further, there is no language in the Sixth Circuit’s mandate that precludes this Court from

 applying judicial estoppel on remand.

                                       II. BACKGROUND

        This is a collective action brought by timeshare sales representatives who worked at

 Wyndham’s facilities in Tennessee and who seek to recover overtime pay under the Fair Labor

 Standards Act (“FLSA”). This Court previously entered summary judgment against five Opt-in

 Plaintiffs for failure to disclose their FLSA claims in bankruptcy. See ECF No. 223. Defendants

 have since learned that an additional three Opt-in Plaintiffs – Jeremy Saine, Rachael Taylor, and

 Sean Jeter – also filed bankruptcy petitions while this action was pending and did not disclose their

 FLSA claims to the Bankruptcy Court, thereby taking advantage of the judicial system and

 defrauding their bankruptcy creditors.

        This matter is currently before the Court on remand from the Sixth Circuit. On appeal, the

 Sixth Circuit (1) partially decertified Plaintiffs’ collective action, holding that discovery sales

 employees were not similarly situated to others in the collective action, (2) vacated Plaintiffs’

 damages award, (3) remanded to reassess damages for front-line and in-house sales employees, and

 (4) affirmed summary judgment against a separate Opt-in Plaintiff for failure to disclose her FLSA

 claim in bankruptcy. See Pierce v. Wyndham Vacation Resorts, Inc., 922 F.3d 741 (6th Cir. 2019).

        Following a status conference on June 24, 2019, and submission of a Joint Status Report

 on July 10, 2019 (ECF No. 464), the Court ordered the Parties to submit briefs addressing the

 following three issues: (1) how the discovery employees’ claims should be resolved in light of the

 Sixth Circuit’s opinion, (2) how to reassess damages for the front-line and in-house sales

 employees, and (3) whether Defendants should be permitted to raise judicial estoppel at this time.

 (ECF No. 465). The Parties completed briefing these issues on October 4, 2019.




                                     2
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 2 of 21 PageID #: 18552
        On February 10, 2021, the Court granted leave to Defendants to file a Motion for Summary

 Judgment on the issue of judicial estoppel with respect to Opt-in Plaintiffs Jeremy Saine, Rachael

 Taylor, and Sean Jeter. The Court instructed Defendants to address two procedural arguments

 raised by Plaintiffs and the merits of judicial estoppel, specifically: “(1) whether judicial estoppel

 is applicable given the procedural posture of this case, (2) whether applying judicial estoppel

 violates the Sixth Circuit’s mandate, and (3) whether judicial estoppel bars Jeremy Saine’s,

 Rachael Taylor’s, and Sean Jeter’s monetary award.” (ECF No. 479.)1 Defendants will address

 each issue herein.

                  III.    JUDICIAL ESTOPPEL CAN BE RAISED AT THIS TIME.

        In the Joint Status Report filed after remand, Wyndham indicated that it would seek leave

 to file a motion for summary judgment against the three Opt-in Plaintiffs who it learned subsequent

 to trial had failed to disclose their FLSA claims in bankruptcy proceeding pending during the course

 of this case. (ECF No. 464 at 2). Plaintiffs asserted that they wish to avoid the consequences of

 their dishonest disclosures, not based on the merits, but based on a technical waiver argument: “It

 is Plaintiffs’ position that leave should not be granted for Defendants to file the motion for

 summary judgment because Defendants failed to raise this issue in the trial court prior to the matter

 being tried and appealed and, therefore, have waived this issue.” (ECF No. 464 at *2). Plaintiffs’

 waiver argument is groundless.




 1
    Subsequent to the Joint Status Report and the filing of the parties’ final memoranda of law in
 October 2019; indeed, subsequent to this Court’s February 10, 2021 order authorizing Defendants
 to file the instant Motion for Summary Judgment, Defendants learned that two more Plaintiffs
 failed to disclose this case in their bankruptcy filings. As the February 10, 2021 order was specific
 to the three identified plaintiffs, Defendants have not included these two additional plaintiffs in
 this motion. Should the Court request it, Defendants will brief those claims as well.


                                     3
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 3 of 21 PageID #: 18553
        Judicial estoppel is not a typical affirmative defense subject to waiver. Rather, it is “an

 equitable doctrine invoked by the court at its discretion” to prevent litigants from taking advantage

 of the judicial process, for example, by failing to disclose employment claims in a bankruptcy

 proceeding. Newman v. Univ. of Dayton, 751 F. App’x 809, 813 (6th Cir. 2018) (emphasis added)

 (quotation omitted). The Sixth Circuit has held that the doctrine of judicial estoppel is not subject

 to waiver, even if the doctrine was not initially raised at the trial court. DeMarco v. Ohio

 Decorative Prods., Inc., No. 92-2294, 1994 U.S. App. LEXIS 3848, at *24 n.5 (6th Cir. Feb. 25,

 1994). In Demarco, the plaintiff argued that “defendants have waived their judicial estoppel

 argument by not raising it in the district court,” and cited Altman v. Altman, 653 F.2d 755, 757-58

 (3d Cir. 1981), for the proposition that judicial estoppel cannot be raised for the first time on

 appeal. Demarco, 1994 U.S. App. LEXIS 3848, at *24 n.5. The Sixth Circuit rejected that

 argument, saying: “Altman, however, is contrary to the overwhelming weight of the authority.

 Underlying the doctrine of judicial estoppel is the desire to protect the integrity of the judiciary,

 not individual litigants.” Id. (citation omitted). “As such, even had defendants not raised the

 argument on appeal, [the court] could sua sponte consider whether judicial estoppel is appropriate

 under the facts presented.” Id.

        District courts in this Circuit have likewise rejected arguments that judicial estoppel is

 subject to waiver. See Green v. Liberty Ins. Corp., 220 F. Supp. 3d 842, 849 (E.D. Mich. 2016)

 (“Plaintiffs argue that Defendant has waived any judicial estoppel defense by failing to raise it in

 its answer. But judicial estoppel is not an affirmative defense within the meaning of the federal

 rules, it is an equitable doctrine invoked by the court at its discretion. Defendant has not waived

 judicial estoppel — nor could it.” (citations omitted)); Cook v. St. John Health, No. 10-10016,

 2013 U.S. Dist. LEXIS 75044, at *13-15 (E.D. Mich. May 29, 2013) (“[T]he Court rejects




                                     4
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 4 of 21 PageID #: 18554
 Plaintiff’s assertion that Defendants waived judicial estoppel as a defense . . . . [T]he Court

 observes that the doctrine exists to protect the integrity of the court. The purpose trumps any

 complaint of waiver advanced by Plaintiff.”).

            Further, waiver is “an intentional relinquishment of a known right.” SEC v. AIC, Inc., 2013

 U.S. Dist. LEXIS 130249, at *10-11 (E.D. Tenn. Sep. 12, 2013). “[T]he party asserting waiver

 bears the burden of proving that the party against whom waiver is asserted has, by a course of acts

 and conduct, or by so neglecting and failing to act, induced a belief that it was the party’s intention

 and purpose to waive.” Franklin Am. Mortg. Co. v. Chi. Fin. Servs., 145 F. Supp. 3d 725, 735

 (M.D. Tenn. 2015) (citation omitted). Defendants have never intended to waive the right to argue

 that some claims are barred by judicial estoppel. To the contrary, Defendants affirmatively raised

 this argument by moving for summary judgment against five plaintiffs prior to the trial. (ECF No.

 171). At that time, Defendants could not have moved on this basis as to Saine or Taylor as those

 plaintiffs had not yet filed for bankruptcy, and Defendants were not aware of Jeter’s filing. There

 was no intentional waiver.

            Defendants made these same arguments in their Opening Brief on remand. (ECF No. 467

 at 20-24). In their Response Brief, Plaintiffs did not identify any cases holding that judicial estoppel

 is subject to waiver. (ECF No. 471 at 17-20). Further, they did not dispute that the three Opt-in

 Plaintiffs failed to disclose their FLSA claims in bankruptcy. (Id.). Instead, Plaintiffs asserted that

 the Court should disregard their failure to disclose their claims and decline to address judicial

 estoppel because (a) Wyndham allegedly made stipulations that preclude it from raising the issue,

 (b) the dispositive motion deadline had passed, and (c) the Sixth Circuit’s mandate allegedly

 precludes the Court from invoking judicial estoppel. (Id. at 17). Wyndham addresses each argument

 in turn.




                                     5
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 5 of 21 PageID #: 18555
        A. Defendants Did Not Waive Judicial Estoppel by Stipulation.

        Plaintiffs contend that Wyndham cannot raise the issue of judicial estoppel because “it is

 contrary to the parties’ stipulation to determine damages on the current record.” (Id. at 17). To

 manufacture this argument, Plaintiffs selectively quote from the section of the Joint Status Report

 addressing damages. Plaintiffs, however, ignore that Defendants expressly raised the judicial

 estoppel issue in the Joint Status Report. Specifically, the Joint Status Report stated:

        The Court previously entered summary judgment against five opt-in plaintiffs for
        failure to disclose their FLSA claims in bankruptcy. ECF No. 223. Defendants
        contend that they have identified three additional opt-in plaintiffs who failed to
        disclose their FLSA claims in bankruptcy. Defendants will seek leave to file a
        motion for summary judgment against these opt-in plaintiffs.

 (ECF No. 464 at 2). Obviously, Defendants did not intend to waive the judicial estoppel issue by

 submitting the Joint Status Report. The Court likewise understood that the Joint Status Report did

 not bar Defendants from briefing this issue, as the Court requested that the Parties submit briefing

 on “whether Defendants should be permitted to raise judicial estoppel.” (ECF No. 465 at 2).

 Plaintiffs’ waiver argument regarding the stipulation is untenable. Moreover, as set forth above,

 judicial estoppel is not subject to waiver.

        B. There is Good Cause to Address Judicial Estoppel.

        Plaintiffs also contend that Wyndham was required to raise the issue of judicial estoppel by

 May 5, 2017, which was a dispositive motion deadline in an earlier Scheduling Order. (ECF No.

 471 at 17-18). The Sixth Circuit has held that “district courts have discretion to modify initial

 scheduling orders upon a showing of good cause.” Broach v. City of Cincinnati, 244 F. App’x 729,

 733 n.4 (6th Cir. 2007) (citing Fed. R. Civ. P. 16(b)). Here, there is good cause to allow Wyndham

 to file a summary judgment motion because, as the Court previously recognized, “the integrity of

 the bankruptcy system depends on full and honest disclosure by debtors of their assets.” (ECF No.




                                     6
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 6 of 21 PageID #: 18556
 223 at *6 (quotation omitted)). The Court should “protect the integrity of the judicial process by

 preventing [Plaintiffs] from playing fast and loose with the courts.” (Id. (quotation omitted)); see

 also Newman, 751 F. App’x at 813 (holding that “judicial estoppel is an equitable doctrine invoked

 by the court at its discretion” to prevent litigants from taking advantage of the judicial process).

         As noted above, the Sixth Circuit has reasoned that judicial estoppel is not subject to waiver

 even when first raised after judgment has been entered because judicial estoppel is a discretionary,

 equitable doctrine needed to protect the integrity of judicial system. See DeMarco, 1994 U.S. App.

 LEXIS 3848, at *24 n.5; accord Green, 220 F. Supp. 3d at 849; Cook, 2013 U.S. Dist. LEXIS

 75044, at *13-15. The same reasoning supports a finding of good cause to modify the Scheduling

 Order in this case. The Court has a duty to protect the integrity of the judicial system and should

 invoke its discretion to hear the merits of Defendants’ judicial estoppel arguments. The Opt-in

 Plaintiffs’ fraudulent asset disclosures to the Bankruptcy Court should not be excused.2

         There is also good cause to modify the Scheduling Order because Opt-in Plaintiffs Jeremy

 Saine and Rachel Taylor did not file their bankruptcy petitions until 2018 and, thus, did not fail to

 disclose their FLSA claims until 2018, SOF ¶¶ 6, 19, 34, which was after the summary judgment

 deadline had passed.3 (See ECF No. 467 at 21-22). It was therefore impossible for Wyndham to

 have raised this issue for those Plaintiffs prior to the deadline. Plaintiffs have also failed to identify

 any prejudice they will suffer (other than explaining why they failed to disclose their FLSA claims

 in their bankruptcy cases). Accordingly, there is good cause for the Court to address the merits of



 2
   Notably, even after a final judgment is entered, the Court may relieve a party from the judgment
 based on “newly discovered evidence,” “fraud …, misrepresentation, or misconduct by an
 opposing party,” where the judgment is “no longer equitable,” or “any other reason that justifies
 relief.” Fed. R. Civ. P. 60(b)(2),(3).
 3
   Likewise, Wyndham did not have any knowledge of Plaintiff Sean Jeter’s bankruptcy filings at
 the time of the initial deadline.


                                     7
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 7 of 21 PageID #: 18557
 the judicial estoppel issue. See Glover v. Life Skills Found., No. 4:12-cv-1280, 2013 U.S. Dist.

 LEXIS 23474, at *3-4 (E.D. Mo. Feb. 21, 2013) (finding good cause to modify scheduling order

 and allow defendants to raise judicial estoppel issues where the defendants “only recently

 discovered facts to support a judicial estoppel defense” and the plaintiff did not show any

 prejudice); Bartolon-Perez v. Island Granite & Stone, No. 14-cv-10064, 2015 U.S. Dist. LEXIS

 185086, at *2 (S.D. Fla. Apr. 2, 2015) (allowing summary judgment motion to be filed after

 scheduling order’s deadline where the defendants “raise[d] serious issues of judicial estoppel”).

        C. The Sixth Circuit’s Mandate Does Not Bar Application of Judicial Estoppel.

        Plaintiffs have also argued that Wyndham cannot raise the issue of judicial estoppel

 because the Sixth Circuit issued a “limited remand” which limits the Court from addressing

 anything other than damages. (ECF No. 471 at 19-20). However, the Sixth Circuit issued a general

 remand with specific instructions to reassess damages for in-house and front-line employees, and

 this Court has discretion to invoke the equitable doctrine of judicial estoppel without taking any

 actions inconsistent with the Sixth Circuit’s opinion.

        “Limited remands explicitly outline the issues to be addressed by the district court and

 create a narrow framework within which the district court must operate. General remands, in

 contrast, give district courts authority to address all matters as long as remaining consistent with

 the remand.” United States v. Campbell, 168 F.3d 263, 265 (6th Cir. 1999) (citations omitted)).

 “The scope of a remand is determined by examining the entire order or opinion, to determine

 whether and how the court of appeals intended to limit a remand.” Scott v. Churchill, 377 F.3d

 565, 570 (6th Cir. 2004). “[T]o impose a limited remand, an appellate court must sufficiently

 outline the procedure the district court is to follow. The chain of intended events should be

 articulated with particularity.” Campbell, 168 F.3d at 268; see also United States v. Moore, 131




                                     8
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 8 of 21 PageID #: 18558
 F.3d 595, 598 (6th Cir. 1997) (“In the absence of an explicit limitation, the remand order is

 presumptively a general one.”).

        Here, the Sixth Circuit stated: “we affirm in part, reverse in part, vacate the damages award,

 and remand to the district court for further proceedings consistent with this opinion.” Pierce, 922

 F.3d at 750 (emphasis added); see also id. at 749 (on the issue of damages, remanding “to reassess

 damages for the in-house and front-line employees”). In light of that language and an examination

 of the entire opinion, it is apparent that there is a general remand and that the reassessment of

 damages is specifically limited to in-house and front-line employees. See United States v. Lopez,

 655 F. Supp. 2d 720, 731 (E.D. Ky. 2009) (finding a general remand where the Sixth Circuit

 “reversed and remanded for further proceedings consistent with this opinion”, did not direct the

 district court to take specific procedural actions, and merely included specific instructions on one

 particular issue (emphasis in original)); see also United States v. O’Dell, 320 F.3d 674, 680 (6th

 Cir. 2003) (citing as an example of a general remand: “we therefore vacate the district court’s

 sentence and remand the case for resentencing consistent with this opinion”).

        Since the Sixth Circuit’s remand was general in nature, this Court has “authority to address

 all matters as long as remaining consistent with the remand.” Campbell, 168 F.3d at 265 (emphasis

 added). Here, there is nothing in the Sixth Circuit’s opinion that would preclude this Court from

 addressing the issue of judicial estoppel.4 The Sixth Circuit’s discussion of certification, liability,

 and damages issues (which go to the merits of the cases) is distinct from the equitable doctrine of

 judicial estoppel. More specifically, a discrete finding that Plaintiffs are equitably estopped from



 4
   The same cannot be said of Plaintiffs’ request to create a subclass and award damages to
 discovery employees. That relief is inconsistent with the Sixth Circuit’s remand instructions and
 the substance of Sixth Circuit opinion, as previously explained in detail. (See ECF No. 472 at 12-
 14; ECF No. 467 at 4-5; ECF No. 470 at 16-19).


                                     9
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 9 of 21 PageID #: 18559
  taking inconsistent positions in this case and their bankruptcy case would be substantively distinct

  from a finding that there is no liability under the FLSA. See New Hampshire v. Maine, 532 U.S.

  742, 750 (2001) (stating that judicial estoppel is a discretionary, equitable rule “intended to prevent

  improper use of judicial machinery”). The Sixth Circuit’s opinion does not preclude the Court

  from taking up the issue of judicial estoppel. The Court should do so, as it has discretion to raise

  this equitable issue and protect the integrity of the judicial system.

                 IV.  JUDICIAL ESTOPPEL BARS THE CLAIMS OF THE OPT-IN
                   PLAINTIFFS WHO FAILED TO DISCLOSE THEIR FLSA CLAIMS IN
                              THEIR BANKRUPTCY PROCEEDINGS.

     A. Legal Standard

         As stated in this Court’s prior Order dismissing other Opt-in Plaintiffs for failure to disclose

  their FLSA claims in bankruptcy, “the doctrine of judicial estoppel bars a party from (1) asserting

  a position that is contrary to one that the party has asserted under oath in a prior proceeding, where

  (2) the prior court adopted the contrary position either as a preliminary matter or as part of a final

  disposition.” (ECF No. 223 at *6 (quotes omitted)). “The purpose of the doctrine is to protect the

  integrity of the judicial process by preventing parties from playing fast and loose with the courts

  to suit the exigencies of self-interest.” Id. (cites omitted). This Court described the rationale for

  invoking judicial estoppel in the context of failing to disclose claims in bankruptcy proceedings:

         [T]he integrity of the bankruptcy system depends on full and honest disclosure by
         debtors of their assets. The courts will not permit a debtor to obtain relief from the
         bankruptcy court by representing that no claims exist and then subsequently to
         assert those claims for his own benefit in a separate proceeding. The interests of
         both the creditors, who plan their actions in the bankruptcy proceeding on the basis
         of information supplied in the disclosure statements, and the bankruptcy court,
         which must decide whether to approve the plan of reorganization on the same basis,
         are impaired when the disclosure provided by the debtor is incomplete.

  Id. at *6-7 (quotes omitted). In determining whether a plaintiff should be judicially estopped, the

  Court must find: (1) the plaintiff assumed a position that was contrary to the one that he or she


                                     10
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 10 of 21 PageID #: 18560
  asserted under oath in the bankruptcy proceedings; (2) the bankruptcy court adopted the contrary

  position either as a preliminary matter or as a part of the final disposition; and (3) the omission did

  not result from mistake or inadvertence. Id. at *7. As set forth below, all three of these elements

  are satisfied.

      B. The Three Opt-in Plaintiffs Assumed Positions Contrary to Those Asserted Under
         Oath Before the Bankruptcy Court.

          The Bankruptcy Code requires a debtor to file “a schedule of assets and liabilities, a

  schedule of current income and current expenditures, and a statement of the debtor’s financial

  affairs.” 11 U.S.C. § 521(1). As this Court stated, “the Bankruptcy Code imposes upon bankruptcy

  debtors an express, affirmative duty to disclose all assets, including contingent and unliquidated

  claims.” (ECF No. 223 at *6 (cites omitted).

          “When a debtor has failed to disclose a known potential claim in a bankruptcy proceeding,

  this court has held that the ‘omission was equivalent to a statement that there were no such

  claims.’” Davis v. Fiat Chrysler Autos. U.S., LLC, 747 F. App'x 309, 314 (6th Cir. 2018) (quoting

  Stephenson v. Malloy, 700 F.3d 265, 274 (6th Cir. 2012)); see also Lewis v. Weyerhaeuser Co.,

  141 F. App’x 420, 425 (6th Cir. 2005) (“[P]ursuing a cause of action that was not disclosed as an

  asset in a previous bankruptcy filing creates an inconsistency sufficient to support judicial

  estoppel.”). “Therefore, in such instances, a party will have assumed a position that was contrary

  to the one that she asserted under oath in the bankruptcy proceedings, satisfying that prong of

  judicial estoppel.” Davis, 747 F. App’x at 314 (quotation omitted).

          Plaintiffs Jeremy Saine, Rachael Taylor, and Sean Jeter each failed to advise the United

  States Bankruptcy Court for the Eastern District of Tennessee about the existence of their FLSA

  claims pending in this case. By this omission, they each avoided inclusion of any potential




                                     11
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 11 of 21 PageID #: 18561
  proceeds in the collection of assets available to pay creditors. They should not be allowed to

  pursue those omitted claims now.

                 1. Jeremy Saine

         Opt-in Plaintiff Jeremy Saine (“Saine”) is a prime example. He filed a consent form and

  has been a party to this lawsuit since July 31, 2015 and therefore has had knowledge of his FLSA

  claims in this case since July 2015 or earlier. SOF ¶¶ 3-4. His FLSA claims against Wyndham

  were still being pursued and were pending on appeal as of December 28, 2018. Id. ¶ 5.

         On December 28, 2018, Saine filed for bankruptcy under Chapter 7 in the United States

  Bankruptcy Court for the Eastern District of Tennessee. Id. ¶ 6. When asked to disclose any

  lawsuits or court actions to which he had been a party within the last year, Saine did not disclose

  the pending lawsuit against Wyndham. Id. ¶ 7. When asked to disclose if there were “other

  amounts someone owes you,” including any “unpaid wages,” Saine marked “No.” Id. ¶ 8. When

  asked to disclose if he had any “claims against third parties, whether or not you have filed a lawsuit

  or made a demand for payment,” including “employment disputes,” Saine marked “No.” Id. ¶ 9.

  When asked to disclose if he had any other contingent or unliquidated claims of any nature, Saine

  marked “No.” Id. ¶ 10. Saine declared under penalty of perjury that the information provided in

  his bankruptcy petition and related submissions was true and correct. Id. ¶ 11. The information

  submitted with his bankruptcy petition was false because Saine failed to disclose his pending

  claims for unpaid wages and other damages against Wyndham. Id. ¶ 12. Saine never amended his

  bankruptcy petition and never disclosed his pending claims against Wyndham to the Bankruptcy

  Court. Id. ¶ 13.




                                     12
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 12 of 21 PageID #: 18562
                 2. Rachael Taylor

         Opt-in Plaintiff Rachael Taylor (“Taylor”) filed a consent form to join this action and has

  been a party to this lawsuit since January 13, 2014, and therefore has had knowledge of her FLSA

  claims in this case since January 2014 or earlier. Id. ¶¶ 16-17. Taylor’s FLSA claims against

  Wyndham were still being pursued as of January 29, 2018. In fact, on January 29, 2018, the

  District Court entered an Order finding that Taylor was entitled damages in the amount of 12 hours

  of overtime per week. Id. ¶ 18.

         That same day, on January 29, 2018, Taylor filed for bankruptcy under Chapter 13 in the

  United States Bankruptcy Court for the Eastern District of Tennessee. Id. ¶ 19. When asked to

  disclose any lawsuits or court actions to which she had been a party within the last year, Taylor

  did not disclose the pending lawsuit against Wyndham. Id. ¶ 20. When asked to disclose if there

  were “other amounts someone owes you,” including any “unpaid wages,” Taylor marked “No.”

  Id. ¶ 21. When asked to disclose if she had any “claims against third parties, whether or not you

  have filed a lawsuit or made a demand for payment,” including “employment disputes,” Taylor

  marked “No.” Id. ¶ 22. When asked to disclose if she had any other contingent or unliquidated

  claims of any nature, Taylor marked “No.” Id. ¶ 23. Taylor declared under penalty of perjury that

  the information provided in her bankruptcy petition and related submissions was true and correct.

  Id. ¶ 24. The information submitted with her bankruptcy petition was false because Taylor failed

  to disclose her pending claims for unpaid wages and other damages against Wyndham. Id. ¶ 25.

         On March 19, 2018, Taylor submitted amended bankruptcy schedules. Id. ¶ 28. However,

  she continued to represent that she was not owed any unpaid wages, she did not have any claims

  or lawsuits against third parties (including employment disputes), and did not have any contingent

  and unliquidated claims against Wyndham. Id. Taylor made these representations under penalty of




                                     13
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 13 of 21 PageID #: 18563
  perjury. Id. These representations were false because Taylor failed to disclose her pending claims

  for unpaid wages and other damages against Wyndham. Id. Taylor did not further amend her

  bankruptcy petition and schedules and never disclosed her pending claims against Wyndham to

  the Bankruptcy Court. Id. ¶ 29.

         As of August 22, 2019, Taylor’s FLSA claims against Wyndham were still being pursued

  and, in fact, the parties were then engaged in briefing, inter alia, how much Taylor and other class

  members should be awarded in damages on remand and whether Defendants should be granted

  leave to raise the judicial estoppel against plaintiffs who failed to disclose their FLSA claims in

  bankruptcy. Id. ¶ 33. On August 22, 2019, Taylor filed a second bankruptcy case under Chapter

  13 in the United States Bankruptcy Court for the Eastern District of Tennessee. Id. ¶ 34. When

  asked to disclose any lawsuits or court actions to which she had been a party within the last year,

  Taylor did not disclose the pending lawsuit against Wyndham. Id. ¶ 35. When asked to disclose if

  there were “other amounts someone owes you,” including any “unpaid wages,” Taylor marked

  “No.” Id. ¶ 36. When asked to disclose if she had any “claims against third parties, whether or not

  you have filed a lawsuit or made a demand for payment,” including “employment disputes,” Taylor

  marked “No.” Id. ¶ 37. When asked to disclose if she had any other contingent or unliquidated

  claims of any nature, Taylor did not disclose her claims against Wyndham. Id. ¶ 38. Taylor

  declared under penalty of perjury that the information provided in her bankruptcy petition and

  related submissions was true and correct. Id. ¶ 39. The information submitted with her bankruptcy

  petition was false because Taylor failed to disclose her pending claims for unpaid wages and other

  damages against Wyndham. Id. ¶ 40. Taylor never amended her bankruptcy petition and never

  disclosed her pending claims against Wyndham to the Bankruptcy Court. Id. ¶ 41. Taylor not only




                                     14
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 14 of 21 PageID #: 18564
  failed to disclose this matter in one bankruptcy proceeding, but she also failed to do so in a second

  one as well.

                 3. Sean Jeter

         Opt-in Plaintiff Sean Jeter (“Jeter”) filed a consent form to join this action and has been a

  party to this lawsuit since October 23, 2013, and therefore has had knowledge of his FLSA claims

  in this case since October 2013 or earlier. Id. ¶¶ 48-49. Jeter’s FLSA claims against Wyndham

  were still pending and being pursued as of May 20, 2014. Id. ¶ 50.

         On May 20, 2014, Jeter filed for bankruptcy under Chapter 7 in the United States

  Bankruptcy Court for the Eastern District of Tennessee. Id. ¶ 51. When asked to disclose all

  lawsuits to which he had been a party within the last year, Jeter marked: “None.” Id. ¶ 52. When

  asked to disclose if he had any other contingent or unliquidated claims of any nature, Jeter marked

  “None.” Id. ¶ 53. Jeter declared under penalty of perjury that the information provided in his

  bankruptcy petition and related submissions was true and correct. Id. ¶ 54. The information

  submitted with his bankruptcy petition was false because Jeter failed to disclose his pending claims

  for unpaid wages and other damages against Wyndham. Id. ¶ 55. Jeter never amended his

  bankruptcy petition and never disclosed his pending claims against Wyndham to the Bankruptcy

  Court. Id. ¶ 56.

         The facts are clear that all three of these Plaintiffs’ actions handily satisfy the first element

  in favor of employing judicial estoppel. Like the plaintiff’s actions in Lewis, their pursuit of the

  current action “is without question ‘contrary to’” their sworn bankruptcy filings. 141 F. App’x at

  425. Like Lewis’s claims, these three Opt-in Plaintiffs’ claims should all be barred from

  participation in and collection from this lawsuit. This Court has found that practically identical

  omissions to the Bankruptcy Court satisfied the first element. (See ECF No. 223 at 7).




                                     15
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 15 of 21 PageID #: 18565
     C. Plaintiffs’ Previous Positions Were Adopted by the Bankruptcy Court Either as a
        Preliminary Matter or as Part of a Final Disposition.

         The second factor can be satisfied in a variety of ways because the Bankruptcy Court relies

  on honest disclosures from the debtor in practically every action it takes. Of course, a Bankruptcy

  Court order discharging the debtor of his debts constitutes an adoption of the debtor’s asset

  disclosures. See Walker v. Moldex Metric, Inc., No. 2:10-CV-164, 2011 U.S. Dist. LEXIS 80959,

  at *9 (E.D. Tenn. July 25, 2011) (“There is equally no dispute that the bankruptcy court adopted

  plaintiffs’ contrary position when it discharged their debt.”) (collecting case law); Stephenson, 700

  F.3d at 274 (discharge in reliance on representations concerning assets, “including the

  representation that this lawsuit did not exist,” represented adoption of the contrary position). Here,

  both Saine and Jeter were issued a discharge of their debts by the Bankruptcy Court. SOF ¶¶ 14-

  15, 57-58. This satisfies the second element.

         Confirmation of the debtor’s bankruptcy plan also satisfies this element. See Davis, 747 F.

  App’x at 314; Lewis, 141 F. App’x at 425; see also White v. Wyndham Vacation Ownership, Inc.,

  617 F.3d 472, 479 (6th Cir. 2010) (holding that bankruptcy court adopted debtor’s position when

  it “entered an order requiring [the debtor] to make payments to the trustee and directing her to

  attend a meeting of the creditors”). Here, in Taylor’s bankruptcy proceedings, the Bankruptcy

  Court (1) ordered Taylor to make payments under her Chapter 13 plans, (2) ordered her to attend

  the meeting of the creditors, and (3) confirmed one of her Chapter 13 plans. SOF ¶¶ 27, 31, 43-44,

  46. These actions satisfy the second element.

         In sum, the Bankruptcy Courts relied on the false asset disclosures submitted by Saine,

  Taylor, and Jeter, and adopted the misinformation they submitted by discharging their debts and

  confirming their bankruptcy plans without knowledge of the Opt-In Plaintiffs’ involvement in this

  matter. The second element is satisfied.


                                     16
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 16 of 21 PageID #: 18566
     D. These Changes in Position Cannot Be Attributed to Mere Mistake or Inadvertence.

         In determining whether the Opt-in Plaintiffs’ omissions resulted from mistake or

  inadvertence, this Court must consider: (1) whether they lacked knowledge of the factual basis of

  the undisclosed claims; (2) whether they had a motive for concealment; and (3) whether the

  evidence indicates an absence of bad faith. White, 617 F.3d at 478. In determining whether there

  was an absence of bad faith, the Sixth Circuit has looked at whether the party ever attempted after

  filing the initial petition to advise the bankruptcy court of the omitted claim. Id. All three elements

  are easily met by the actions, and inaction, of the three Opt-in Plaintiffs at issue here.

         First, these Plaintiffs had knowledge of the factual basis of their undisclosed FLSA claims

  against Wyndham. At the time they filed their respective bankruptcy petitions, each of them had

  already taken affirmative steps to join the class and filed consent forms to join this lawsuit against

  Wyndham. See SOF ¶¶ 3-6, 16-19, 33-34, 48-51. Saine and Taylor’s failure to disclose their FLSA

  claims is particularly flagrant and disconcerting because: (1) when they filed their bankruptcy

  actions in 2018, they were clearly on notice that they were required to disclose this lawsuit in

  bankruptcy, as a result of this Court’s Order issued on March 31, 2017; and (2) they obtained a

  monetary judgment in this lawsuit on February 5, 2018, (ECF No. 429), but they still failed to

  disclose the lawsuit while their bankruptcy cases were ongoing in 2018 and 2019.

         Second, there was motive for concealment. Why would Plaintiffs omit their claims from

  their bankruptcy petitions? Very simply because, if the claim became a part of the bankruptcy

  estate, then the proceeds from it could go toward paying their creditors instead of straight into their

  own pockets. White, 617 F.3d at 479. “It is always in a Chapter 13 petitioner’s interest to minimize

  income and assets.” Haddad v. Randall S. Miller Assocs., PC, 587 F. App’x 959, 965 (6th Cir.

  2014); White, 617 F.3d at 479; Lewis, 141 F. App’x at 426. The same is true for Chapter 7




                                     17
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 17 of 21 PageID #: 18567
  petitioners. De Leon v. Comcar Indus., Inc., 321 F.3d 1289, 1291 (11th Cir. 2003) (“A financial

  motive to secret assets exists under Chapter 13 as well as under Chapter 7”); see also Allen v. C &

  H Distribs., LLC, 2015 U.S. App. LEXIS 22567 (5th Cir. Dec. 23, 2015); Ah Quin v. County of

  Kauai DOT, 733 F.3d 267, 271 (9th Cir. 2013) (motive implied from the plaintiff’s “plan to conceal

  its claims; get rid of its creditors on the cheap, and start over with a bundle of rights”); Guay v.

  Burack, 677 F.3d 10, 20 (1st Cir. 2012); Eastman v. Union Pac. R.R., 493 F.3d 1151, 1159 (10th

  Cir. 2007) (plaintiff “had a motive to sweep his personal injury action ‘under the rug’ so he could

  obtain a discharge free and clear of his creditors”).

         Whether the bankruptcy runs its course or even whether debts are discharged is of no

  consequence. Rather, the court’s focus must be on the debtor’s motives at the time of the omission.

  “The Court must assume [that the debtor] filed her bankruptcy petition with every intention of

  completing a confirmed plan and receiving a discharge.” Catron v. Dr. James S. Hayes Living

  Home Health Care Agency, Inc., 2013 U.S. Dist. LEXIS 56959, 9-14 (W.D. Tenn. Apr. 22, 2013).

         Finally, Plaintiffs cannot establish that there was an absence of bad faith, and it is their

  burden to do so. In Thompson v. Bruister & Assocs., 2013 U.S. Dist. LEXIS 119833, at *9-14

  (M.D. Tenn. Aug. 23, 2013), the plaintiffs argued that judicial estoppel should not be employed

  simply because there was no proof that the omissions were not the result of mere mistake or

  inadvertence. However, the court held that it was incumbent upon the plaintiffs themselves to

  establish “absence of bad faith” in the nature of any affirmative actions they might have taken to

  notify the bankruptcy trustee or court of an omitted claim. Id. at *9-10. Like the Plaintiffs here,

  the Thompson plaintiffs could not do so, and the court barred their claims. In doing so, the

  Thompson court also rejected their argument that it would have been inequitable to dismiss their

  claims because, if the defendants had not violated the FLSA as they alleged, they might not have




                                     18
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 18 of 21 PageID #: 18568
  needed to file bankruptcy. The court found that argument unpersuasive, holding that “[e]ven

  assuming Plaintiffs’ omissions ultimately works [sic] to the benefit of Defendants, the success of

  our bankruptcy laws requires a debtor’s full and honest disclosure, and, as noted, the raison d’etre

  of the doctrine is to protect the integrity of the judicial process.” Id. at *9.

          Courts within the Sixth Circuit have regularly dismissed claims on the basis requested by

  Defendants in this motion. See, e.g., Cook v. St. John Health, 2013 U.S. Dist. LEXIS 75044 (E.D.

  Mich. May 20, 2013) (“Cook concealed her [FLSA] claims and took no action to reveal them to

  the trustee or the bankruptcy court.”); Currithers v. FedEx. Ground Package Sys, Inc., 2012 U.S.

  Dist. LEXIS 13848 (E.D. Mich. Feb. 6, 2012) (plaintiff barred from pursuing FLSA claim because

  he did not amend his petition to list it); Gaskins v. Thousand Trails, 521 Fed. Supp. 2d 693, 696-

  698 (S.D. Ohio 2007) (dismissing FLSA claim) (“A finding of statements of omission in a

  bankruptcy schedule of assets is sufficient for the trial court to apply judicial estoppel.”). In fact,

  it appears to be only when the debtor has made substantial, repeated efforts to apprise the

  bankruptcy court of an inadvertent omission that the absence of bad faith is found.

          In Eubanks v. CBSK Fin. Group, Inc., 385 F.3d 894, 895-97 (6th Cir. 2004), for example,

  the Sixth Circuit reversed the district court’s use of judicial estoppel to bar the plaintiffs’ lender

  liability claims because they had: (1) notified the bankruptcy trustee of the claim during a meeting,

  (2) asked him repeatedly whether he intended to pursue the claim, (3) sought a status conference

  on the issue of that claim, (4) requested substitution of the trustee, and (5) filed an amendment to

  their original petition adding the claim. Unfortunately for the Opt-in Plaintiffs at issue here, there

  is no evidence to suggest that they undertook similar efforts, let alone any efforts at all. Rather, it

  appears that, with full knowledge of their pending claims in this lawsuit, they each – motivated to

  limit their assets –failed to disclose their FLSA claims, and that they did so in bad faith.




                                     19
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 19 of 21 PageID #: 18569
         In sum, as set forth in Teledyne Indus., Inc. v. NLRB, 911 F.2d 1214, 1218 (6th Cir. 1990),

  the doctrine of judicial estoppel should be utilized in order to preserve “the integrity of the courts

  by preventing a party from abusing the judicial process through cynical gamesmanship.” Or, as

  stated in Reynolds, 861 F.2d 469 at 472, it should be utilized to avoid “the perversion of the judicial

  machinery,” and to prohibit debtors from “playing fast and loose with the courts,” “blowing hot

  and cold as the occasion demands,” and “having one’s cake and eating it too.”

         V.      CONCLUSION

         For all of the forgoing reasons, Defendants respectfully request that the Court grant

  summary judgment in their favor on the claims of the following three Opt-in Plaintiffs: Jeremy

  Saine, Rachael Taylor, and Sean Jeter.

                                                 Respectfully submitted,

                                                  s/ Craig A. Cowart
                                                 Craig A. Cowart (TN Bar No. 017316)
                                                 Colby S. Morgan, Jr. (TN Bar No. 005556)
                                                 JACKSON LEWIS P.C.
                                                 999 Shady Grove Rd., Suite 110
                                                 Memphis, TN 38120
                                                 (901) 462-2600
                                                 Email: craig.cowart@jacksonlewis.com
                                                         colby.morgan@jacksonlewis.com

                                                 D. Christopher Lauderdale (Admitted Pro Hac Vice)
                                                 JACKSON LEWIS P.C.
                                                 15 South Main Street, Suite 700
                                                 Greenville, SC 29601
                                                 Email: christopher.lauderdale@jacksonlewis.com

                                                 Peter M. Wendzel (Admitted Pro Hac Vice)
                                                 JACKSON LEWIS P.C.
                                                 390 N. Orange Avenue, Suite 1285
                                                 Orlando, FL 32801
                                                 Email: peter.wendzel@jacksonlewis.com

                                                 ATTORNEYS FOR DEFENDANTS




                                     20
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 20 of 21 PageID #: 18570
                                 CERTIFICATE OF SERVICE

          I hereby certify that I have this 23rd day of February, 2021, electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system, which will automatically send an
  electronic notification of such filing to the following:

                              Martin D. Holmes (TN Bar No. 012122)
                              Peter F. Klett (TN Bar No. 012688)
                              M. Reid Estes, Jr. (TN Bar No. 009043)
                              Autumn L. Gentry (TN Bar No. 20766)
                              DICKINSON WRIGHT PLLC
                              424 Church Street, Suite 800
                              Nashville, TN 37219
                              Email: mdholmes@dickinsonwright.com
                                      pklett@dickinsonwright.com
                                      restes@dickinsonwright.com
                                      agentry@dickinsonwright.com

                              ATTORNEYS FOR PLAINTIFFS
                              Opt-in Plaintiffs and Collective Class


                                                    s/ Craig A. Cowart
                                                    Attorney for Defendants
  4836-8553-1357, v. 1




                                     21
Case 3:13-cv-00641-CCS Document 481 Filed 02/23/21 Page 21 of 21 PageID #: 18571
